EXHIBIT 10.1


 

Advanstar Holdings Corp.

2000 Management Incentive Plan

(as amended by Amendments No.1, No.2, No.3, No.4, No.5 and No.6)

(effective September 30, 2005)

 

SECTION 1.  Purpose.  The purpose of the Advanstar Holdings Corp. 2000
Management Incentive Plan (the “Plan”) is to promote the interests of Advanstar
Holdings Corp. (formerly known as Jetman Acquisition Corp.), a Delaware
corporation (the “Company”), and its stockholders by (i) attracting and
retaining exceptional key employees of the Company, its Subsidiaries and its
Affiliates (as defined below) and others; (ii) motivating such individuals by
means of performance-related incentives to achieve longer-range performance
goals; and (iii) enabling such individuals to participate in the long-term
growth and financial success of the Company.

 

SECTION 2.  Definitions.  As used in the Plan, the following terms shall have
the meanings set forth below:

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person;
provided that no stockholder of the Company shall be deemed an Affiliate of any
other stockholder of the Company solely by reason of any investment in the
Company.  For purposes of this definition, the term “control” (including with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), when used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

 

“Award Agreement” means any written agreement, contract or other instrument or
document evidencing any Option, which may, but need not, be executed or
acknowledged by a Participant.

 

“Board” means the Board of Directors of the Company.

 

“Cause” means, with respect to any Participant, “cause” as defined in such
Participant’s Employment Agreement or Award Agreement, or if not so defined:

 

(i)                                     such Participant’s willful failure to
perform his or her material duties (other than as a result of total or partial
incapacity due to

 

--------------------------------------------------------------------------------


 

physical or mental illness) which such Participant shall not have cured within
30 days of receiving notice of such failure;

 

(ii)                                  such Participant’s conviction of a felony
arising from, or any act of, fraud, embezzlement or willful dishonesty by such
Participant in relation to the business or affairs of the Company and any
Subsidiary or Affiliate thereof, or any other felonious conduct on the part of
such Participant that is detrimental to the best interests of the Company or any
Subsidiary or Affiliate thereof;

 

(iii)                               such Participant’s being repeatedly under
the influence of illegal drugs or alcohol while performing his duties; or

 

(iv)                              any other willful misconduct or gross
negligence of such Participant which is demonstrably injurious to the financial
condition or business reputation of the Company or any Subsidiary or Affiliate
thereof, including such Participant’s breach of the provisions of any
noncompetition, nonsolicitation or confidentiality covenant (whether or not
contained in this Agreement) in favor of the Company or any Subsidiary or
Affiliate thereof binding upon such Participant.

 

“Change of Control” means:

 

(i)                                     any “person” (as such term is used in
Section 3(a)(9) and 13(d)(3) of the Exchange Act) other than (A) the DLJ Funds
and/or their respective Permitted Transferees (as defined in the Shareholders’
Agreement) or (B) any “group” (within the meaning of such Section 13(d)(3)) of
which any of the DLJ Funds is a part, acquires, directly or indirectly, by
virtue of the consummation of any purchase, merger or other combination,
securities of the Company (or its successor) representing more than 51% of the
combined voting power of the Company’s (or its successor’s) then outstanding
voting securities with respect to matters submitted to a vote of the
stockholders generally; or

 

(ii)                                  a sale or transfer by the Company or any
of its Subsidiaries of substantially all of the stock or consolidated assets of
the Company and its Subsidiaries to an entity which is not an Affiliate of the
Company prior to such sale or transfer.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Compensation Committee” means a committee of the Board designated by the Board
to administer the Plan.

 

--------------------------------------------------------------------------------


 

“Contribution” shall mean revenue less direct expenses (including, without
limitation, staff costs), as generally calculated by the Company in its internal
management reporting.

 

“Credit Agreement” means the Credit Agreement dated as of October 11, 2000 among
Advanstar Communications, Inc., Various Financial Institutions, Fleet National
Bank and DLJ Capital Funding, Inc. as Syndication Agent and Documentation Agent
for the Lenders.

 

“Disability” means, with respect to any Participant, “disability” as defined in
such Participant’s Employment Agreement or Award Agreement, or if not so
defined:

 

(i)                                     any permanent physical or mental
incapacity or disability rendering such Participant unable or unfit to perform
effectively the duties and obligations of his employment or to participate
effectively and actively in the management of the Company (or, if applicable,
any Subsidiary or Affiliate thereof); or

 

(ii)                                  any illness, accident, injury, physical or
mental incapacity or other disability, where such condition has rendered such
Participant unable or unfit to perform effectively the duties and obligations of
his or her employment or to participate effectively and actively in the
management of the Company (or, if applicable, any Subsidiary or Affiliate
thereof) for a period of at least 6 consecutive months or 12 months in any
24-month period (in either case, as determined in the good faith judgment of the
Compensation Committee).

 

“DLJ Funds” shall have the meaning assigned to it in the Shareholders’
Agreement.

 

“Employee” means an employee of the Company or any Subsidiary or Affiliate
thereof.

 

“Employment Agreement” means an employment, severance, consulting or similar
agreement between the Company or any Subsidiary or Affiliate thereof and a
Participant.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means:

 

(i)                                     with respect to a Share:

 

3

--------------------------------------------------------------------------------


 

(A)                              as of the date of the closing of the
transactions contemplated by the Merger Agreement (the “Closing Date”), $10.00.

 

(B)                                on any date after the Closing Date, if the
Shares are traded on an exchange or market, as of any given date, the average
reported closing price of a Share on such exchange or market as is the principal
trading market for such Shares for the three trading days immediately preceding
such date; or

 

(C)                                on any date after the Closing Date, if the
Shares are not traded on an exchange or market on the applicable date, as
determined by the Compensation Committee in good faith taking into account as
appropriate recent sales of the Shares, recent valuations of the Shares and such
other factors as the Compensation Committee shall in its discretion deem
relevant or appropriate (excluding a minority discount but taking into account
an Initial Public Offering Discount).

 

(ii)                                  with respect to an Option, for each Share
underlying such Option, the Fair Market Value per Share as determined under
clause (i) less the exercise price per Share.

 

“Good Reason” means, with respect to any Participant, “good reason” as defined
in such Participant’s Award Agreement or Employment Agreement, or if not so
defined:

 

(i)                                     any failure by the Company to comply
with any of the provisions of this Plan or such Participant’s Award Agreement or
Employment Agreement, other than an insubstantial or inadvertent failure not
occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by such Participant; or

 

(ii)                                  the material diminution of such
Participant’s duties as in effect during the effectiveness of such Participant’s
Award Agreement, excluding an insubstantial or inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by such Participant.

 

“Initial Public Offering Discount” means a discount to Fair Market Value, as
otherwise determined, of the magnitude that would be necessary, in accordance
with usual and customary underwriting market practice, to effect a successful
Initial Public Offering (as defined in the Shareholders’ Agreement).

 

4

--------------------------------------------------------------------------------


 

“Loans” shall have the meaning ascribed to it in the Advanstar Holding Corp.
Direct Investment Program.

 

“Merger Agreement” means the Agreement and Plan of Merger dated as of August 14,
2000, among the Company, Junior Jetman Corp., Advanstar Inc. and AHI Advanstar
LLC.

 

“Option” means a right to purchase Shares from the Company that is granted under
Section 6 of the Plan.

 

“Participant” means any Employee, non-employee director of the Company of any
Subsidiary or Affiliate thereof or consultant to the Company or any Subsidiary
or Affiliate thereof selected by the Compensation Committee to receive an Option
under the Plan (and, to the extent applicable, any heirs or legal
representatives thereof).

 

“Permitted Transferee” shall have the meaning assigned to it in the
Shareholders’ Agreement.

 

“Person” means any individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, government or political subdivision thereof or other entity.

 

“Rule 16b-3” means Rule 16b-3 as promulgated and interpreted by the SEC under
the Exchange Act, or any successor rule or regulation thereto as in effect from
time to time.

 

“SEC” means the Securities and Exchange Commission or any successor thereto.

 

“Section 162(m)” means Section 162(m) of the Code, or any successor
section thereto as in effect from time to time.

 

“Shareholders’ Agreement” means the Shareholders’ Agreement dated as of
October 11, 2000 among the Company, DLJ Merchant Banking Partners III, L.P. and
other DLJ Funds party thereto, the Existing Shareholders party thereto and the
Management Shareholders party thereto.

 

“Shares” means (i) shares of common stock, par value $0.01 per share, of the
Company and any stock into which its common stock may thereafter be converted or
changed and/or (ii) such other securities as may be designated by the
Compensation Committee from time to time.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which:

 

5

--------------------------------------------------------------------------------


 

(i)                                     if a corporation, a majority of the
total voting power of shares of stock entitled (without regard to the occurrence
of any contingency) to vote in the election of directors thereof is at the time
owned or controlled, directly or indirectly, by that Person or one or more of
the Subsidiaries of that Person or a combination thereof; or

 

(ii)                                  if a limited liability company,
partnership, association or other business entity, a majority of the partnership
or other similar ownership interests thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more Subsidiaries of that
Person or a combination thereof.

 

“Substitute Options” means Options granted in assumption of, or in substitution
for, outstanding options previously granted by a company acquired by the Company
or with which the Company combines.

 

“Super Performance Vesting Options” means Options granted pursuant to the form
of Award Agreement set forth in Appendix A hereto.

 

SECTION 3.  Administration.

 

(a)                                  Authority of Compensation Committee. The
Plan shall be administered by the Compensation Committee or by the Board as a
whole, if no Compensation Committee has been constituted.  All references to the
powers and responsibilities of the Compensation Committee set forth in this Plan
shall be deemed to be references to the Board if no Compensation Committee has
been constituted.  Subject to the terms of the Plan, applicable law and
contractual restrictions (including, to the extent applicable, any Award
Agreements and Employment Agreements) affecting the Company, and in addition to
other express  powers and authorizations conferred on the Compensation Committee
by the Plan, the Compensation Committee shall have full power and authority to:

 

(i)                                     designate Participants;

 

(ii)                                  determine the type or types of Options to
be granted to a Participant;

 

(iii)                               determine the number of Shares to be covered
by, or with respect to which payments, rights or other matters are to be
calculated in connection with, Options;

 

(iv)                              determine the terms and conditions of any
Option and Award Agreement;

 

6

--------------------------------------------------------------------------------


 

(v)                                 determine whether, to what extent and under
what circumstances Options may be settled or exercised in cash, Shares, other
securities, other Options or other property, or canceled, forfeited, or
suspended and the method or methods by which Options may be settled, exercised,
canceled, forfeited or suspended;

 

(vi)                              determine whether, to what extent and under
what circumstances cash, Shares, other securities, other Options, other property
and other amounts payable with respect to an Option shall be deferred either
automatically or at the election of the holder thereof or of the Compensation
Committee;

 

(vii)                           determine whether, to what extent and under what
circumstances cash, Shares, other securities, other Options, other property and
other amounts issued or payable with respect to an Option shall be subject to
restrictions on transfer, assignment, pledge or other disposition or alienation,
and the nature of such restrictions;

 

(viii)                        interpret and administer the Plan and any
instrument or agreement relating to, or Option made under, the Plan;

 

(ix)                                establish, amend, suspend or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; and

 

(x)                                   make any other determination and take any
other action that the Compensation Committee deems necessary or desirable for
the administration of the Plan.

 

(b)                                 Compensation Committee Discretion Binding.
Unless otherwise expressly provided in the Plan or any applicable Award
Agreements, all designations, determinations, interpretations and other
decisions under or with respect to the Plan or any Option shall be within the
sole discretion of the Compensation Committee, may be made at any time and shall
be final, conclusive and binding upon all Persons (including the Company or  any
Subsidiary or Affiliate thereof, any Participant, any holder or beneficiary of
any Option, any stockholder and any Employee).

 

7

--------------------------------------------------------------------------------


 

SECTION 4.  Shares Available for Options.

 

(a)                                  Shares Available. Subject to adjustment as
provided in Section 4(b), the number of Shares with respect to which Options may
be granted under the Plan shall be the sum of (i) 4,072,789, plus (ii) the
amount by which 39,363 exceeds the total number of Shares purchased with Loans
during the period after the closing of the transactions contemplated by the
Merger Agreement through December 31, 2000.  Super Performance Vesting Options
may not be granted to purchase Shares in excess of the number set forth in
clause (ii) of the preceding sentence, and Options other than Super Performance
Vesting Options may not be granted to purchase Shares in excess of the number
set forth in clause (i) of the preceding sentence.  If, after the effective date
of the Plan, any Shares covered by an Option granted under the Plan (other than
a Substitute Option) or to which such an Option relates are forfeited, or if
such an Option otherwise terminates or is canceled without the delivery of
Shares, then the Shares covered by such Option, or to which such Option relates,
or the number of Shares otherwise counted against the aggregate number of Shares
with respect to which Options may be granted, to the extent of any such
settlement, forfeiture, termination or cancellation, shall again become Shares
with respect to which Options may be granted under clause (i) or (ii) above,
depending on whether the forfeited, terminated or canceled Option was a Super
Performance Vesting Option.  Notwithstanding the foregoing and subject to
adjustment as provided in Section 4(b), no Participant may receive Options in
any calendar year that relate to more than 900,000 Shares (subject to adjustment
as provided in Section 4(b)).

 

(b)                                 Adjustments. In the event that the
Compensation Committee determines that any dividend or other distribution
(whether in the form of cash, Shares, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization,
reclassification, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, issuance
of warrants or other rights to purchase Shares or other securities of the
Company or other similar corporate transaction or event affects the Shares such
that an adjustment is determined by the Compensation Committee to be appropriate
in order to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan, then the Compensation
Committee shall, in such manner as it may deem equitable, adjust any or all of:

 

(i)                                     the number of Shares of the Company (or
number and kind of other securities or property) with respect to which Options
may thereafter be granted;

 

8

--------------------------------------------------------------------------------


 

(ii)                                  the number of Shares or other securities
of the Company (or number and kind of other securities or property) subject to
outstanding Options; and

 

(iii)                               the grant or exercise price with respect to
any Option, or, if deemed appropriate, make provision for a cash payment to the
holder of an outstanding Option.

 

(c)                                  Substitute Options.  Any Shares underlying
Substitute Options shall not be counted against the Shares available for Options
under the Plan.

 

(d)                                 Sources of Shares Deliverable Under Options.
Any Shares delivered pursuant to an Option may consist, in whole or in part, of
authorized and unissued Shares or of treasury Shares.

 

SECTION 5.  Eligibility.  Any Employee, non-employee director of the Company or
any Subsidiary or Affiliate thereof or consultant to the Company or any
Subsidiary or Affiliate thereof shall be eligible to be designated a
Participant.  Holders of options granted by a company that is acquired by the
Company or with which the Company combines are eligible for grants of Substitute
Options hereunder in connection with such acquisition or combination
transaction.

 

SECTION 6.  Stock Options.

 

(a)                                  Grant. Subject to the provisions of the
Plan and contractual restrictions (including, to the extent applicable, any
Award Agreements or Employment Agreements) affecting the Company, the
Compensation Committee shall have sole and complete authority to determine the
Participants to whom Options shall be granted, the number of Shares to be
covered by each Option, the exercise price therefor and the conditions and
limitations applicable to the exercise of the Option.

 

(b)                                 Exercise Price. The Compensation Committee
shall, in its sole discretion, establish the exercise price at the time each
Option is granted.

 

(c)                                  Exercise. Each Option shall be exercisable
at such times and subject to such terms and conditions as the Compensation
Committee may, in its sole discretion, specify in the applicable Award Agreement
or thereafter. The Compensation Committee may impose such conditions with
respect to the exercise of Options, including without limitation, any relating
to the application of federal or state securities laws, as it may deem necessary
or advisable.

 

9

--------------------------------------------------------------------------------


 

(d)                                 Payment. No Shares shall be delivered
pursuant to any exercise of an Option until payment in full of the exercise
price, or adequate provision therefor, is received by the Company.  Such payment
may be made: (i) in cash; (ii) in Shares owned by the Participant (the value of
such Shares shall be their Fair Market Value on the date of exercise); (iii) by
a combination of cash and Shares; (iv) if approved by the Compensation
Committee, in accordance with a cashless exercise program; or (v) in such other
manner as permitted by the Compensation Committee at the time of grant or
thereafter.

 

SECTION 7.  Vesting; Termination of Employment.  Each Award Agreement shall
contain such terms as the Compensation Committee may in its sole discretion
determine concerning vesting, forfeiture, the Company’s rights of repurchase of
Shares acquired upon exercise of an Option, and/or the effects of termination or
suspension of a Participant’s employment upon the exercisability of any Option
granted thereunder.

 

SECTION 8.  Accelerated Vesting.  The Compensation Committee may, in its sole
discretion, provide in an Award Agreement or at any other time for the
accelerated vesting of an Option.

 

SECTION 9.  Amendment and Termination.

 

(a)                                  Amendments to the Plan. The Board may
amend, alter, suspend, discontinue, or terminate the Plan or any portion thereof
at any time; provided that no such amendment, alteration, suspension,
discontinuation or termination shall be made without stockholder approval if
such approval is necessary to qualify for or comply with any tax or regulatory
status or requirement (including any approval requirement which is a
prerequisite for exemptive relief from Section 16(b) of the Exchange Act or
Section 162(m) of the Code) for which or with which the Board deems it necessary
or desirable to qualify or comply; provided further, that any such amendment,
alteration, suspension, discontinuance or termination that would adversely
affect the rights of the Participant or any holder or beneficiary of any Option
theretofore granted shall not to the extent be effective without the consent of
such affected Participant, holder or beneficiary. Notwithstanding anything to
the contrary herein, the Compensation Committee may amend the Plan in such
manner as may be necessary so as to have the Plan conform with local rules and
regulations in any jurisdiction outside the United States.

 

(b)                                 Amendments to Options. Subject to the terms
of the Plan, the applicable Award Agreement and applicable law, the Compensation
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate, any Option theretofore
granted, prospectively or

 

10

--------------------------------------------------------------------------------


 

retroactively; provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would adversely affect the
rights of a Participant or any holder or beneficiary of any Option theretofore
granted shall not to that extent be effective without the consent of such
affected Participant, holder or beneficiary.

 

(c)                                  Cancellation. Any provision of this Plan or
any Award Agreement to the contrary notwithstanding, in the event of a Change of
Control or an offer to Participants generally relating to the acquisition of
Shares, including through purchase, merger or otherwise, the Compensation
Committee may cause any Option granted hereunder to be canceled and, in
consideration of such canceled option, pay the holder (i) a cash payment equal
to the difference between the aggregate value of the Shares (based upon the
Change of Control or other acquisition offer) subject to the Option and the
aggregate exercise price of such Option (the “Intrinsic Value”) or (ii) a
substitute option (preserving the Intrinsic Value of the canceled Option).

 

SECTION 10.  Treatment of Ungranted Options Upon Occurrence of a Liquidity
Event.  Immediately prior to the occurrence of a Liquidity Event (as defined in
Annex A hereto), the Board shall award Options, at an exercise price of $10.00
per Share (as adjusted to reflect any of the events contemplated by
Section 4(b)), to purchase that portion of the Shares on which Options are
authorized to be granted under Section 4(a)(i) of the Plan as to which Options
have not, as of such date, previously been granted.  For the avoidance of doubt,
Options which have been granted and subsequently canceled, forfeited, terminated
or repurchased shall be treated as having been previously granted, pursuant to
the preceding sentence.  The Options granted under this Section 10 shall be
allocated among persons eligible for an award under Section 5 hereof, in the
sole discretion of the Board.

 

SECTION 11.  General Provisions.

 

(a)                                  Dividend Equivalents. In the sole and
complete discretion of the Compensation Committee, an Option may provide the
Participant with dividends or dividend equivalents, payable in cash, Shares,
other securities or other property on a current or deferred basis.

 

(b)                                 Non-Transferability of Options. Except to
the extent otherwise provided in a Participant’s Award Agreement, no Option
shall be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered by such Participant, except by will or the laws of descent and
distribution.

 

(c)                                  No Rights to Options. No Employee,
Participant or other Person shall have any claim to be granted any Option, and
there is no obligation for uniformity of treatment of Employees, Participants or
holders or beneficiaries of

 

11

--------------------------------------------------------------------------------


 

Options. The terms and conditions of Options need not be the same with respect
to each recipient.

 

(d)                                 Stock Certificates. Certificates, if any,
issued in respect of Shares shall, unless the Compensation Committee otherwise
determines, be registered in the name of the Participant or his or her Permitted
Transferees and, so long as a Participant continues to be governed by any
forfeiture provisions relating to the Shares, shall be deposited by such
Participant or Permitted Transferee, together with a stock power endorsed in
blank, with the Company.  When such forfeiture conditions lapse, the Company
shall deliver such certificates to the Participant upon request.  Such stock
certificate shall carry such appropriate legends, and such written instructions
shall be given to the Company’s transfer agent, as may be deemed necessary or
advisable by counsel to the Company in order to comply with the requirements of
(i) the Securities Act of 1933, as amended, any state securities laws or any
other applicable laws and (ii) the Shareholders’ Agreement.  Subject to the
provisions of the Shareholders’ Agreement, all certificates for Shares or other
securities of the Company or any Subsidiary delivered under the Plan pursuant to
any Option or the exercise thereof shall be subject to such stop transfer orders
and other restrictions as the Compensation Committee may deem advisable under
the Plan or the rules, regulations and other requirements of the SEC or any
exchange or market upon which such Shares or other securities of the Company are
then listed and any applicable laws or rules or regulations, and the
Compensation Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

 

(e)                                  Withholding. A Participant may be required
to pay to the Company or any Subsidiary, and the Company or any Subsidiary shall
have the right and is hereby authorized to withhold from any Option, from any
payment due or transfer made under any Option or under the Plan or from any
compensation or other amount owing to a Participant the amount (in cash, Shares,
other securities, other Options or other property) of any applicable withholding
taxes in respect of an Option, its exercise or any payment or transfer under an
Option or under the Plan, and to take such other action as may be necessary in
the opinion of the Company to satisfy all obligations for the payment of such
taxes. The Compensation Committee may provide for additional cash payments to
holders of Options to defray or offset any tax arising from any such grant,
lapse, vesting or exercise of any Option.

 

(f)                                    Award Agreements. Each Option hereunder
shall be evidenced by an Award Agreement which shall be delivered to the
Participant and shall specify the terms and conditions of the Option and any
rules applicable thereto.

 

(g)                                 No Limit on Other Compensation Arrangements.
This Plan is not intended to be the exclusive authority for the grant of
options, stock or stock-based awards, and nothing contained in this Plan shall
prevent the Company or

 

12

--------------------------------------------------------------------------------


 

any Subsidiary or Affiliate thereof from adopting or continuing in effect other
compensation arrangements, which may, but need not, provide for the grant of
options, restricted stock, Shares and other types of awards provided for
hereunder (subject to stockholder approval if such approval is required by
applicable law).  Any such arrangements may be either generally applicable or
applicable only in specific cases.

 

(h)                                 No Right to Employment. The grant of an
Option shall not be construed as giving a Participant the right to be retained
in the employment or service of the Company or any Subsidiary or Affiliate
thereof.  Further, the Company or any Subsidiary may at any time dismiss a
Participant from employment or service, free from any liability or any claim
under the Plan, unless otherwise expressly provided in the Plan or in any Award
Agreement.

 

(i)                                     Rights as a Stockholder. Subject to the
provisions of the applicable Option, no Participant or holder or beneficiary of
any Option shall have any rights as a stockholder with respect to any Shares to
be issued under the Plan until he or she has become the holder of such Shares.

 

(j)                                     Governing Law. The validity,
construction, and effect of the Plan and any rules and regulations relating to
the Plan and any Award Agreement shall be determined in accordance with the laws
of the State of Delaware.

 

(k)                                  Severability. If any provision of the Plan
or any Option is or becomes or is deemed to be invalid, illegal, or
unenforceable in any jurisdiction or as to any Person or Option, or would
disqualify the Plan or any Option under any law deemed applicable by the
Compensation Committee, such provision shall be construed or deemed amended to
conform to the applicable laws, or if it cannot be construed or deemed amended
without, in the determination of the Compensation Committee, materially altering
the intent of the Plan or the Option, such provision shall be stricken as to
such jurisdiction, Person or Option, and the remainder of the Plan and any such
Option shall remain in full force and effect.

 

(l)                                     Other Laws. The Compensation Committee
may refuse to issue or transfer any Shares or other consideration under an
Option if, acting in its sole discretion, it determines that the issuance or
transfer of such Shares or such other consideration might violate any applicable
law or regulation or entitle the Company to recover the same under
Section 16(b) of the Exchange Act, and any payment tendered to the Company by a
Participant in connection therewith shall be promptly refunded to the relevant
Participant, holder or beneficiary. Without limiting the generality of the
foregoing, no Option granted hereunder shall be construed as an offer to sell
securities of the Company, and no such offer shall be outstanding, unless and
until the Compensation Committee in its sole discretion has determined that any
such offer, if made, would be in compliance with all

 

13

--------------------------------------------------------------------------------


 

applicable requirements of the federal and state securities laws and any other
laws to which such offer, if made, would be subject.

 

(m)                               No Trust or Fund Created. Neither the Plan nor
any Option shall create or be construed to create a trust or separate fund of
any kind or a fiduciary relationship between the Company or any Subsidiary and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any Subsidiary or Affiliate thereof
pursuant to an Option, such right shall be no greater than the right of such
unsecured general creditor of the Company or such Subsidiary or Affiliate
thereof.

 

(n)                                 No Fractional Shares. No fractional Shares
shall be issued or delivered pursuant to the Plan or any Option, and the
Compensation Committee shall determine whether cash or other securities or other
property shall be paid or transferred in lieu of any fractional Shares or
whether such fractional Shares or any rights thereto shall be canceled,
terminated or otherwise eliminated.

 

(o)                                 Shareholders’ Agreement Transfer
Restrictions.  A Participant shall, as a condition precedent to the exercise or
settlement of an Option, execute an instrument agreeing to be bound by the terms
of the Shareholders’ Agreement or, at the election of the Company, a counterpart
of the Shareholders’ Agreement.  In any event, any Shares acquired upon exercise
or settlement shall be subject to the provisions in the Shareholders’ Agreement
regarding restrictions on transfer and the Company’s rights to compel sales and
repurchase Shares.

 

(p)                                 Headings. Headings are given to the sections
and subsections of the Plan solely as a convenience to facilitate reference.
Such headings shall not be deemed in any way material or relevant to the
construction or interpretation of the Plan or any provision thereof.

 

SECTION 12.  Term of the Plan.

 

(a)                                  Effective Date. The Plan shall be effective
as of October 11, 2000 subject to approval by the stockholders of the Company.
Options may be granted hereunder prior to such stockholder approval, subject in
all cases, however, to such approval.

 

(b)                                 Expiration Date.  Unless otherwise expressly
provided in the Plan or in an applicable Award Agreement, any Option granted
hereunder may, and the authority of the Board or the Compensation Committee to
amend, alter, adjust, suspend, discontinue or terminate any such Option or to
waive any conditions or rights under any such Option shall, continue after the
authority for grant of new Options hereunder has been exhausted.

 

14

--------------------------------------------------------------------------------


 

As Amended effective April 19, 2005

 

ANNEX A

 

I.                                         VESTING OF PERFORMANCE VESTING
OPTIONS.

 

1.                                       To the extent that the Performance
Vesting Options are not previously vested as of April 19, 2005 (the “Unvested
PVO”), 25% of the Unvested PVO shall become fully vested and exercisable on each
of the following dates: (a) May 31, 2005; (b) December 31, 2005;
(c) December 31, 2006; and (d) December 31, 2007 (each such date, a “Performance
Vesting Date”); provided that the Optionee is on such Performance Vesting Date,
and at all times since the date of grant set forth in such Optionee’s Award
Agreement (the “Date of Grant”) has been, in the employment of (or, in the case
of a non-employee director of the Company or any Subsidiary or Affiliate thereof
or a consultant to the Company or any Subsidiary or Affiliate thereof, in the
service of) the Company or a Subsidiary or Affiliate thereof.

 

2.                                       It is acknowledged and affirmed that by
action of the Board on March 7, 2002, 25% of the Shares subject to the
Performance Vesting Option were vested on March 31, 2002 (the “2002 Vesting
Date”).  For Performance Vesting Options having a Date of Grant prior to the
2002 Vesting Date, the provisions of paragraph I.1 above shall be applicable to
the 75% of such Performance Vesting Options which remained unvested as of
April 19, 2005.  For Performance Vesting Options having a Date of Grant after
the 2002 Vesting Date, the provisions of paragraph I.1 above shall be applicable
to all of such Performance Vesting Options.

 

15

--------------------------------------------------------------------------------